Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) a A portion or all of the security purchased on a delayed delivery basis. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the value of this security was $279,626, representing 3.36% of net assets. c Non-income producing. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2011, the value of this security was $1,296,155, representing 0.25% of net assets. c At December 31, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the value of this security was $10,243,130, representing 2.01% of net assets. e The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $2,375,366, representing 10.82% of net assets. c At December 31, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Principal amount is stated in 100 Mexican Peso Units. g The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) At December 31, 2011, the Fund had the following forward exchange contracts outstanding. See Note 3. A BBREVIATIONS Counterparty DBAB - Deutsche Bank AG JPHQ - JPMorgan Chase Bank, N.A. Currency BRL - Brazilian Real EUR - Euro GHS - Ghanaian Cedi HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PLN - Polish Zloty UYU - Uruguayan Peso Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments.  Rounds to less than 0.1% of net assets. a Non-income producing. b Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $11,735,997, representing 4.18% of net assets. c See Note 6 regarding holdings of 5% voting securities. d The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Selected Portfolio GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $8,054,365, representing 3.21% of net assets. b Non-income producing. c The Institutional Fiduciary Trust Money Market Portfolio is managed by an affiliate of the Fund's investment manager. A BBREVIATIONS Currency OMR - Omani Rial Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principle amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2011, the aggregate value of these securities was $343,717, representing 0.03% of net assets. c At December 31, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See Note 7 regarding investment in FT Holdings Corporation IV. e See Note 5 regarding restricted securities. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $68,659,667, representing 6.67% of net assets. g Income may be received in additional securities and/or cash. h Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2011, the aggregate value of these securities was $7,631,676, representing 0.74% of net assets. i The coupon rate shown represents the rate at period end. j Defaulted security or security for which income has been deemed uncollectible. k A portion or all of the security purchased on a delayed delivery basis. l The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. o Principal amount is stated in 100 Mexican Peso Units. p A supranational organization is an entity formed by two or more central governments through international treaties. q The security is traded on a discount basis with no stated coupon rate. Templeton Global Investment Trust Statement of Investments, December 31, 2011 (unaudited) (continued) CITI - Citi Bank N.A. DBAB - Deutsche Bank AG FBCO - Credit Suisse International HSBC - HSBC Bank USA JPHQ - JP Morgan Chase Bank, N.A. MSCO - Morgan Stanely & Co., Inc. UBSW - UBS AG Currency AUD - Australian Dollar BRL - Brazilian Real EUR - Euro GBP - British Pound IDR - Indonesian Rupiah KRW - South Korean Won MXN - Mexican Peso MYR - Malaysian Ringgit PEN - Peruvian Nuevo Sol PLN - Polish Zloty Selected Portfolio ADR - American Depositary Receipt DIP - Debtor-In-Possession FICO - Financing Corp. FRN - Floating Rate Note L/C - Letter of Credit MTN - Medium Term Note PIK - Payment-In-Kind The Funds have procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Funds primarily employ a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Funds may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds
